Citation Nr: 1132669	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation for chloracne, rated as 40 percent disabling from April 12, 2007, and 60 percent disabling from January 11, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO awarded the Veteran a 40 percent disability rating for his service-connected chloracne, effective April 12, 2007.  (A 30 percent rating had previously been assigned.)  

By a February 2009 statement of the case (SOC), the Veteran's chloracne rating was increased to 60 percent, effective January 11, 2009.  Thereafter, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals).  Consequently, the Board will address whether the Veteran is entitled to an evaluation in excess of 40 percent for chloracne prior to January 11, 2009, and whether he is entitled to an evaluation in excess of 60 percent for that disability from January 11, 2009.


REMAND

The Veteran was initially awarded service connection for chloracne in June 1995.  At that time, the RO assigned a 30 percent disability evaluation under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  The Veteran's current appeal stems from an April 2007 claim.  Upon receipt of that claim, the Veteran was scheduled for a VA examination to determine the severity of his service-connected chloracne.  Physical examination showed a diffuse faint erythema of the nose, fine papules and pustules and a deep-seated form of acne on the face, deep scattered scars on the back from healed cystic acne, papules and nodules on the upper chest, and scattered deep-seated pustules and mild abscesses in the axillary, groin, and inner thigh areas.  The total area affected was 10 percent of the entire body or 4 percent of the exposed area.  Associated systemic or nervous manifestations were not present.  There was some mild keloid formation on the back or neck and some deep depressed scars on the back.  The examiner found the Veteran's scars to be "severely disfiguring and socially unacceptable."  

Based on the results of the Veteran's May 2007 VA examination, the RO assigned a 40 percent disability rating under DC 7829-7801.  The RO noted that the Veteran had been previously rated under DC 7806.

The Veteran filed a notice of disagreement (NOD), asserting his disagreement with the disability rating assigned and requesting an evaluation greater than 40 percent.  In his NOD, the Veteran indicated that he had been receiving VA treatment for symptoms related to his chloracne since 1970.  In August 2008, the RO received from the Veteran a statement wherein he reported having had surgery related to his chloracne approximately seven years prior at the VA medical center (VAMC) in San Diego, California.  

In January 2009, the Veteran was afforded a VA contract examination.  The examination request specifically indicated that the Veteran's claims folder was not being sent for review by the examiner.  The Veteran reported to the examiner that his skin disease affected his body from head to toe.  He reported symptoms of foul smelling exudation, itching, shedding, and crusting.  He reported that his symptoms occurred constantly, but stated that he had not undergone any treatment in the previous year.  He indicated that his skin lesions were painful and affected his ability to concentrate and do work.  

Examination of the Veteran showed deep chloracne located at the neck, node, axilla, and buttocks mainly, but also all over the body.  The chloracne was characterized by inflamed nodules and pus-filled cysts and was noted to cover 10 percent of the face and neck.  The examiner noted numerous level scars all over the body, measuring about 0.5 cm by 0.4 cm.  The examiner indicated that the scars had hypopigmentation that totaled more than six square inches of total body surface area.  No tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion was noted.  The examiner found the effect of the Veteran's chloracne on his daily activity to be mild.

Based on the results of the January 2009 contract examination, the RO, in a March 2009 action, assigned a 60 percent evaluation under DC 7829-7806, which the RO stated more closely reflected his predominant disability.

In his April 2009 VA Form 9, the Veteran reported that he had been variously treated with antibiotics, steroids, topical creams, and ointments.  In an August 2009 statement, the Veteran asserted his belief that his chloracne had worsened.  VA treatment records show that in July 2009, the Veteran was prescribed Accutane, which reportedly improved his chloracne symptoms.  

During his April 2011 hearing, the Veteran reported treatment at several VA medical centers (VAMCs).  He stated that he had been treated at a La Jolla, California VA facility from 1991 to the present, a VA community based outpatient clinic (CBOC) in Sun City, California, from 2006 to 2010, at which time that CBOC was closed, and the VAMC in Loma Linda, California, from 1980 to the present.  He also reported treatment from a private dermatologist.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Here, the record contains VA treatment reports from the Sun City CBOC and Loma Linda VAMC dated from March 2009 to February 2010.  There is, however, no evidence that the RO attempted to obtain treatment records from those facilities dated prior to March 2009 or that an attempt was made to obtain treatment records from the La Jolla facility.  The Board finds that records related to treatment for the Veteran's chloracne during the appeal period are relevant to the Veteran's claim for a higher rating and as such, a complete record, which includes all records of the Veteran's treatment since April 2006 (one year prior to the filing of his increased-rating claim) is required so that the adjudication of the Veteran's claim is a fully informed one.  Accordingly, a remand is necessary for the agency of original jurisdiction (AOJ) to ensure that all records related to treatment for the Veteran's chloracne and related symptoms from any La Jolla VA facility, the Sun City CBOC, and the Loma Linda VAMC from April 2006 forward are associated with the claims folder and considered in connection with the Veteran's claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.

Also on remand, the AOJ should contact the Veteran with a request that he provide the full name and address for the private physician or facility where he received dermatological treatment.  He should also be asked to provide the dates of treatment. Following receipt of the necessary authorization(s) for release of such private medical records to the VA, the AOJ should attempt to obtain all relevant records identified by the Veteran.  The Veteran is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide the AOJ with enough identifying information to enable the AOJ to obtain the relevant records.

As noted above, the Veteran has undergone two examinations in connection with this claim for a higher evaluation for his service-connected chloracne, both of which led to the assignment of higher ratings under DCs other than those which the RO had previously used.  At the outset, the Board notes that since January 11, 2009, the Veteran has been in receipt of the highest possible rating under hyphenated DC 7829-7806.  However, DC 7829 (pertaining to chloracne) and DC 7806 (pertaining to dermatitis or eczema) direct that the skin disability be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, DCs 7800-7806, 7829.  Furthermore, prior to January 11, 2009, the Veteran's chloracne was rated as 40 percent disabling under DC 7829-7801, which pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Thus, this raises a question as to the true nature of the Veteran's predominant disability.  

The Board notes that during the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23.2008).  Those amendments only apply to applications received by VA on or after October 23, 2008.  However, "[a] veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR [§] 4.118 may request review under these revised criteria, irrespective of whether his or her disability has worsened since the last review."  Id.  During his April 2011 hearing, the Veteran's representative specifically argued that the Veteran was entitled to an 80 percent evaluation under DC 7800.  Liberally construed, the Board will consider this a request for review under the revised criteria.  Thus, on remand, the AOJ should consider the Veteran's claim for an increased evaluation for his service-connected chloracne under the old and new criteria applicable to his disability.  

Further, in his August 2009 statement, the Veteran indicated his belief that his disability had worsened.  Although during his April 2011 hearing, the Veteran stated that since 1995, his disability had not gotten better or worse, the Board finds that a new VA examination is warranted to assess the severity of the Veteran's chloracne from 2006 forward.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  This is so given the likely association with the claims folder of additional medical evidence on remand, the nature of the Veteran's skin disability, the assignment of various diagnostic codes throughout the appeal period, and because the Veteran has consistently maintained that his chloracne has always been worse than he has been rated.  Thus, the examiner should attempt to provide a comprehensive overview of the symptoms and severity of the Veteran's chloracne in light of the applicable rating criteria from 2006 forward.  The examiner should specifically consider all medications the Veteran has been prescribed to treat his chloracne and indicate whether those medications constitute systemic therapy such as corticosteroids or immunosuppressive drugs.  The examiner should also address all disabling effects associated with any individual scars.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non- VA health care providers who have treated him for his service-connected chloracne since April 2006 (one year prior to his seeking an increased evaluation).  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ must contact any VA facilities identified by the Veteran, including at La Jolla, California (the Veteran may have meant the San Diego VAMC), Loma Linda, California, and Sun City, California for outstanding treatment records. 

The AOJ should specifically request from the Veteran that he provide the full name and address for the private dermatologist from whom he reportedly received treatment referred to during his April 2011 Board hearing. Following receipt of that information, the AOJ should contact the dermatologist or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.

3.  After the development in paragraphs 1 and 2 above has been completed, the AOJ should arrange for the Veteran to be scheduled for a VA examination in connection with his claim for an increased evaluation.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should make all findings necessary to apply the rating criteria found in DCs 7800-7806 and 7829 from 2006 forward, paying particular attention to whether the Veteran's skin condition has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should also assess the nature and severity of all manifestations of the Veteran's service-connected chloracne from 2006 forward.  The examiner should also discuss whether the Veteran's resulting chloracne scars produce disabling effects other than disfigurement.  (If the Veteran fails to appear for examination, the examiner should review the record and provide answers to the questions presented above, to the extent possible.)  Color photographs should be taken of any head, face, or neck lesions/scarring, and the examiner should describe the level of disfigurement seen.  Tissue loss, distortion, asymmetry, change in color or texture, etc., should be described along with measurements for each scar seen.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  The AOJ should consider the Veteran's claim under the pre- and post-October 23, 2008, rating criteria applicable to the evaluation of scars.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

